Title: To Benjamin Franklin from Lafayette, 29 February 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Paris February 29h 1780
In Consequence of the Assent that Your excellency was pleas’d to honor My Request with, I’ll Beg your obliging help positively to fix My ideas on some Affairs Relating to our Army, in which I had the happiness of Acting as one of Your Agents at the Court of Versailles.
From Both Ministers of the War and of foreign Affairs I Got the Most positive Assurance that our fifteen thousand Stands of Arms with the same Number of Accoutrements will be soon deliver’d for the use of and safely Convey’d to the American Army—. The other demands I have Made in that departement have not been As Yet positively Answer’d to, But I’ll Get a Return of Any article which may Be obtain’d from Mr de Montbarrey, and that Return I Will have the honor of Sending to your Excellency as soon as it Comes into My hands.
According to Your Request, My dear Sir, I have made it a point to Carry With me about four thousand Compleate suits, and have got from the Minister of the Navy such an order as will direct the Captain of the frigatte Appointed for My Passage, not only to take a Board the Cloathing that will Be Brought to Rochelle, But even if Necessary for making Room to disembark a part of his provisions.
In Consequence of positive Ministerial Assurances, I Make no doubt But that you will have the Safest Convoy for the Remaining six thousand Cloathes that are Making at Nantz.
I have heard of hundred and twenty Bales of cloth for public service that are sent By you on Board of the Alliance, But do Not know exactly how much Cloathing they will procure to the Army.
Nowithstanding Your distpatches to Congress that, I hope, I will be intrusted with, I Confess it would be very Agrable for me, exactly to know the Quantity, and the Mode of the Several articles that you are preparing for us, so that I Might Give to General Washington a positive Basis which his Excellency Could depend upon.
I had this morning the honor of imparting you the ideas I propos’d to Mr. le cte de Vergennes, for to provide new Cloathing for the Army that Might arrive Before the Winter, and also A Conversation on Monney affairs in which in my private Capacity I may be much less moderate than the Minister of the United States.
I Beg Your pardon, My Good friend, for the trouble I Am Going to Give You, But Your friendship encourages Me to do it, and I know such a Minute Note as I Beg leave to Require will Be Extremely Agreable for me when Arriv’d at head Quarters.
With the Most Sincere Attachement, and perfect Regard I have the honor to Be Your Excellency’s Most obedient humble Servant
Lafayette
his excellency Benjamin franklin esq a.
 Notation: La Fayette Feb 29 1780